 


109 HR 4238 IH: Border Security Enforcement and Detention Act of 2005
U.S. House of Representatives
2005-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4238 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2005 
Mr. McCaul of Texas (for himself, Mr. Reyes, Mr. Cuellar, Mr. Daniel E. Lungren of California, Ms. Granger, and Mr. Pearce) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for enhanced border security enforcement and detention facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Border Security Enforcement and Detention Act of 2005.   
2.Mandatory detention for aliens apprehended at or between ports of entry 
(a)In generalBeginning on October 1, 2006, an unlawful alien who is apprehended at a United States port of entry or along the international land and maritime border of the United States shall be detained until removed or a final decision granting admission has been determined, if the alien— 
(1)is permitted to withdraw an application for admission under section 235(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1225(a)(4)) and does not immediately depart from the United States pursuant to such section; or 
(2)is ordered removed from the United States under section 235(b)(1)(A)(i) of such Act (8 U.S.C. 1225(b)(1)(A)(i)) without further hearing or review. 
(b)Requirements during interim periodBeginning 60 days after the date of the enactment of this Act and before October 1, 2006, an alien described in subsection (a) may be released with a notice to appear only if— 
(1)the Secretary of Homeland Security determines, after conducting all appropriate background and security checks on the alien, that the alien does not pose a national security risk; and 
(2)the alien provides a bond of not less than $5,000. 
(c)Use of bondIn the case of an alien who forfeits a bond provided in accordance with subsection (b)(2), the Secretary of Homeland Security may use the bond for the purpose of funding alien absconder investigations carried out by the Department of Homeland Security. 
3.Expansion and effective management of detention facilities 
(a)In generalSubject to the availability of appropriations, the Secretary of Homeland Security shall fully utilize all available detention facilities operated or contracted by the Department of Homeland Security.  
(b)Analysis of options to increase bed spaceNot later than 90 days after the date of the enactment of this Act, the Secretary shall conduct a comprehensive analysis of all possible options to cost effectively increase available detention capacities, including the use of State and local correctional facilities, temporary detention facilities, private space, and secure alternatives to detention. 
(c)Use of temporary detention facilitiesThe Secretary shall, as expeditiously as practicable, expand the use of temporary detention facilities to increase detention capacity during the period in which the Secretary is conducting the comprehensive analysis required under subsection (b). 
(d)ImplementationNot later than October 1, 2008, the Secretary shall implement the options to cost effectively increase available detention capacities determined pursuant to the comprehensive analysis required under subsection (b).  
4.Denial of admission to nationals of country denying or delaying accepting alienSection 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as follows: 
 
(d)Denial of admission to nationals of country denying or delaying accepting alienWhenever the Secretary of Homeland Security determines that the government of a foreign country has denied or unreasonably delayed accepting an alien who is a citizen, subject, national, or resident of that country after the alien has been ordered removed, the Secretary, after consultation with the Secretary of State, may deny admission to any citizen, subject, national, or resident of that country until the country accepts the alien who was ordered removed.. 
5.Border patrol agentsThere are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary for each of fiscal years 2007 through 2010 to carry out section 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004 (requiring the Secretary to increase the number of positions for full-time active-duty border patrol agents) (Public Law 108–458;118 Stat. 3734). 
6.Report on financial burden of repatriationNot later than October 31 of each year, the Secretary of Homeland Security shall submit to the Secretary of State and Congress a report that details the cost to the Department of Homeland Security of repatriation of aliens to their countries of nationality or last habitual residence, including details relating to cost per country. 
 
